DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 22-27 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 22, “Applicant has amended claim 22 to be in independent form.”  Remarks 04/27/2022, page 9.  Thus, Claim 22 is allowed for similar reasons as previously indicated in the Final Rejection 02/02/2022, page 7, wherein the prior art does not disclose, teach or suggest an apparatus comprising:
wherein the VCO is a first VCO and the VCO output signal is a first VCO output signal, the apparatus further comprising:
a tuning signal switch to receive the charge pump output signal and selectively output a first raw tuning signal and a second raw tuning signal directed to the first VCO and the second VCO, respectively;
in combination with all the other claimed limitations.
Claims 23-27 are allowed for depending from Claim 22.

Regarding Claim 32, “Applicant has amended claim 32 to be in independent form.”  Remarks 04/27/2022, page 9.  Thus, Claim 32 is allowed for similar reasons as previously indicated in the Final Rejection 02/02/2022, page 7, wherein the prior art does not disclose, teach or suggest a method comprising:
wherein the VCO is a first VCO, the VCO output signal is a first VCO output signal, and the demodulator is an 1Q demodulator, the method further comprising:
receiving the charge pump output signal and selectively outputting a first raw tuning signal and a second raw tuning signal directed to the first VCO and the second VCO, respectively, by a tuning signal switch;
in combination with all the other claimed limitations.
Claims 33-37 are allowed for depending from Claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849